Citation Nr: 1449598	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-40 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral feet onychomycosis.

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to an initial rating in excess of 20 percent for lumbosacral sprain.

4.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

6.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982, from September 2001 to June 2002, and from December 2004 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 (lumbar strain, bilateral knee strain, sexual dysfunction), March 2010 (bilateral feet onychomycosis) and September 2013 (aid and attendance) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's claims are now appropriately before the RO in Phoenix, Arizona.

In January 2010, the RO additionally awarded service connection for obstructive sleep apnea (50 percent), posttraumatic stress disorder (30 percent), left foot disability (10 percent), and right foot disability (10 percent).  In January 2010, the Veteran's former representative (John Berry, attorney) provided a notice of disagreement with the ratings assigned and with the failure to develop entitlement to total disability based on individual unemployability (TDIU).  Subsequently, the Veteran was awarded a 100 percent rating for PTSD.  In July 2010, the Veteran's former representative noted that they had not received a Statement of the Case regarding the increased rating claims.  The RO finally issued a Statement of the Case for the remaining increased rating claims (obstructive sleep apnea and the feet disabilities) in April 2013.  A timely substantive appeal was not provided, and as such, these claims are not currently before the Board.  

The issue(s) of entitlement to service connection for onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current erectile dysfunction was not manifest in service and is unrelated to service.

2.  The Veteran's lumbosacral strain manifested in flexion to 40 degrees at worst.  There is no credible evidence of physician-prescribed bedrest, and the Veteran is not diagnosed with intervertebral disc syndrome.  

3.  During the period on appeal, the Veteran's service-connected right knee disability was manifested by subjective complaints instability and objective evidence of painful motion.  Objective evidence of recurrent subluxation or lateral instability was not shown.  The Veteran's functional loss did not equate to limitation of flexion to 60 degrees or limitation of extension.  X-rays did not reveal arthritis.

4.  During the period on appeal, the Veteran's service-connected left knee disability was manifested by subjective complaints instability and objective evidence of painful motion.  Objective evidence of recurrent subluxation or lateral instability was not shown.  The Veteran's functional loss did not equate to limitation of flexion to 60 degrees or limitation of extension.  X-rays did not reveal arthritis.

5.  Resolving reasonable doubt in the Veteran's favor, beginning on December 13, 2011, the Veteran's service-connected disabilities required the care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sexual dysfunction are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2013).

3.  The criteria for a rating greater than 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5257, 5260, 5261; VAOPGCPREC 23-97 (July 1, 1997).

4.  The criteria for a rating greater than 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5257, 5260, 5261; VAOPGCPREC 23-97 (July 1, 1997).

5.  The criteria for special monthly pension based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.23, 3.351(b) and (c), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in February 2008, February 2010 and October 2012.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While not all of the necessary notice was provided before the initial adjudication, following adequate notice, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records and post-service VA treatment records.  VA did not afford the Veteran an examination or obtain an etiological opinion for his sexual dysfunction claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the Veteran's service treatment records do not note a complaint of sexual dysfunction.  On his claim for benefits, the Veteran noted his sexual dysfunction began in 2003, a period between periods of active service.  The Veteran has not alleged that his sexual dysfunction began during a period of active service or that his sexual dysfunction is due to a service-connected disability.  Treatment records do not provide any etiological findings regarding his diagnosed erectile dysfunction (the record noting erectile dysfunction is from 2007).  As such, the Veteran's claim for sexual dysfunction does not meet the low threshold requirements of McLendon, and the VA was not required to afford him a VA examination on that claim.

The VA has provided VA examinations regarding the Veteran's claimed low back, knees, foot fungus and aid and attendance claims.  The examination reports include repetitive range of motion findings, statements from the Veteran, review of the record, and, regarding the foot fungus claim, a nexus opinion with supporting rationale.  The Veteran has additionally submitted several private aid and attendance evaluation reports, and private medical records are contained in the claims file. 

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Sexual Dysfunction

On his November 2011 formal claim for service connection, the Veteran indicated that his sexual dysfunction began in 2003.  He noted that he received treatment for his sexual dysfunction from Dr. K.S. from 2003 to the present.  He did not provide any additional statement regarding this claim in the "Remarks" section.

Records from Dr. K.S. include a December 2003 notation of erectile dysfunction (ED), and he was put on a trial of Viagra.  In April 2007, Dr. K.S. diagnosed erectile dysfunction, among other problems, and prescribed Viagra.  Dr. K.S. treated the Veteran for a variety of problems, to include foot pain, tobacco use, cold symptoms, sleep apnea, possible diabetes mellitus, etc.  The records do not include a statement regarding the etiology of the Veteran's erectile dysfunction.

A review of other VA and private treatment records in the claims file does not reveal that a healthcare provider has indicated a potential etiology for the Veteran's erectile dysfunction.

Although the May 2010 notice of disagreement with the denial of sexual dysfunction notes that the VA must take into account the Veteran's lay statements regarding his disabilities, the record does not contain a statement from the Veteran regarding his sexual dysfunction, its onset (other than the 2003 noted on his initial claim), or whether a healthcare provider has indicated a possible cause of his erectile dysfunction.

As noted above, the VA did not provide a VA examination regarding the Veteran's claim of entitlement to service connection for sexual dysfunction because his service treatment records do not include a documentation of sexual dysfunction.  Private treatment records show that as early as December 2003 he had a diagnosis of erectile dysfunction, however, this was not during a period of active service.  Additionally, there are no medical or lay statements regarding the etiology of the Veteran's erectile dysfunction. 

While the Board is tasked with assessing the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board is limited in this case by the lack of lay statements in support of the claim.  The Board acknowledges that the Veteran is competent to give evidence about the onset of his erectile dysfunction, and he has indicated only that this began in 2003.  The etiology of erectile dysfunction could be related to a number of physical and mental health concerns, or even medications.  The Veteran does not have the requisite medical knowledge to provide a competent statement regarding etiology, although he could have presented information about any etiological statements made by other healthcare providers.  He has not presented such evidence to the VA, and it is not otherwise available in the record or virtual record.

As there is no evidence of an in-service diagnosis or treatment for erectile dysfunction, and there is no probative evidence of a relationship between the Veteran's current erectile dysfunction and any of his periods of service, or any of his service-connected disabilities, the claim of entitlement to service connection for sexual dysfunction must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for sexual dysfunction must be denied.  See 38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Increased Ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings where indicated by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to pain that is supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code provides for compensation based solely on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and examinations upon which evaluations are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Spine

Disabilities of the spine are evaluated under the General Rating Formula for Disease and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237-5243.  In this case, as the VA examinations indicate that the Veteran suffers from lumbosacral strain, the Formula for Rating Intervertebral Disc Syndrome is not applicable. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent evaluation if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Associated neurological symptoms are to be rated separately under the appropriate DC.  38 C.F.R. § 4.71a, General Formula, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1. 

Pursuant to that formula, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating. 

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran filed a claim of entitlement to service connection for a back condition in November 2007, and noted his disability began in 1998.  

A private treatment record from December 2008 included a complaint of occasional low back pain, "which he states is not severe, not significant and not limiting."  He reported his foot pain was primary, and caused his back pain.  The private physician noted that the Veteran had full flexion, extension, lateral flexion and full rotary movement of his lumbar spine.  He had no motor or sensory deficit noted on neurological evaluation.  X-rays of the lumbar spine showed mild degenerative arthritis.  He had a normal gait, and was able to heel walk, although he had difficulty toe walking.  He was not using an assistive device.

In January 2010, the Veteran was afforded a VA spine examination.  The Veteran reported that his antalgic gait due to fractures of both of his feet caused a strain on his back condition.  He stated that it started in basic training in 1978, and that he has had constant pain at a level of 7 to 9 out of 10.  He reported he had incapacitating episodes daily where he need to "go to bed and relax and take hot packs on his back."  He also reported daily flare-ups of pain.  He ambulated with a cane, and was unsteady in walking.  

On physical examination the Veteran had forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  On repetitive movement testing there was further decrease in forward flexion to 20 degrees, and extension to zero degrees.  The loss of motion was due to pain, lack of endurance and incoordination.  A neurological examination was normal.  The examiner noted the Veteran did not have intervertebral disc syndrome.  He was diagnosed with lumbosacral strain with decreased range of motion and very unsteady gait secondary to the fractures of both feet.  

In November 2012, the Veteran was afforded a second VA spine examination.  The Veteran reported that his low back pain began in 1998, and he takes OxyContin and Vicodin daily for his pain.  On physical examination, the Veteran had forward flexion of his lumbar spine to 90 degrees, with no objective evidence of painful motion.  His extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, and bilateral rotation was to 30 degrees.  There was no objective evidence of painful motion during these ranges of motion.  His range of motion did not change have repetitive range of motion testing;  his forward flexion remained at 90 degrees.  The examiner found that the Veteran did not have any functional loss or impairment of the thoracolumbar spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He had normal muscle strength, no muscle atrophy, and normal deep tendon reflexes on evaluation.  Straight leg raise testing was negative bilaterally.  Additionally, the Veteran did not report any radicular symptoms or neurologic abnormalities.  The examiner found that the Veteran did not have intervertebral disc syndrome.  The examiner noted that x-rays taken of the thoracolumbar spine did not reveal arthritis.  The examiner asked the Veteran regarding the functional impact of his lumbosacral strain, and the Veteran stated that he was "uncomfortable with back pain," and that he no longer works, having been fired in 2007 for sleeping on the job.

 In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, with regard to the Veteran's spine symptoms, the record does not present any evidence that causes the Board to doubt the Veteran's credibility in reporting his symptoms.  

Based on the forgoing evidence, the Board finds that a rating in excess of 20 percent is not warranted during the appeal period.  The 2010 examination presented significantly worse findings regarding the Veteran's lumbar spine range of motion and pain than the private 2008 evaluation or the 2012 VA examination.  There are limited treatment records, private or VA, which specifically address any lumbar spine complaints.  During the period on appeal, the medical and lay evidence available revealed that the Veteran's lumbosacral strain manifested in flexion to no worse than 40 degrees.  The next higher rating requires a finding of forward flexion to 30 degrees.  As the 40 degrees of forward flexion was recorded as a result of pain, lack of endurance and incoordination following repetitive testing, the Deluca factors were taken into account in affording the Veteran his current 20 percent rating.  His most recent VA examination noted that there was no objective evidence of painful motion of the spine, and he had forward flexion to 90 degrees.  Although his most recent examination shows improvement over the past two years, the Board will leave the 20 percent rating in place for the duration of the appeals process.

The Board also notes that the Veteran was not diagnosed with a separate neurological disorder as a result of his back disorder.  Additionally, he has not been diagnosed with intervertebral disc syndrome, and  there is no record in the claims file that a physician has prescribed bedrest.

Knees

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  A noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

In a March 2010 rating decision, the Veteran was granted entitlement to service connection for right and left knee strain with instability.  His knees were each rated 10 percent disabling due to slight subluxation or lateral instability of the knee under DC 5257.  

In December 2008, the Veteran had a private evaluation.  He had full range of motion of his knees bilaterally with 5/5 strength in his lower extremities.  He had no evident subluxations, contractures, ankylosis or thickening.  His joints were stable and nontender.

In January 2010, the Veteran was afforded his first VA examination to address the current severity of his left knee.  He was noted to have injured his feet in 1978, and he complained specifically of constant pain in his feet, with weakness, deformity and stiffness.  On physical examination of his knees, he had full extension bilaterally to -10 degrees.  Flexion bilaterally was to 80 degrees.  On repetitive movement, the extension stated the same, but the bilateral flexion decreased to 70 degrees due to pain, insecurity and lack of endurance.  "The knees are basically unstable."  However, testing showed that the medial and lateral ligaments, anterior and posterior ligaments and medial and lateral meniscus appeared intact.  He was assessed with bilateral knee strains secondary to his service-connected feet disorders. 

During a May 2010 VA psychiatric treatment, the Veteran reported that his feet continued to bother him and that "now his knee is becoming painful."

In November 2012, the Veteran was afforded a second VA joint examination.  He was diagnosed with chondromalacia patella.  Range of motion testing revealed that the Veteran had full range of motion (zero to 140 degrees) of his right and left knees.  Range of motion testing did not reveal objectively painful motion of the knees.  Repetitive range of motion testing did not result in a loss of motion.  The examiner noted that the Veteran did not have functional loss or functional impairment of his knees.  He did not have tenderness to palpation of the knees, and he had normal muscle strength bilaterally.  Joint stability testing showed that the Veteran had normal bilateral anterior, posterior, and medial-lateral instability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran denied a history of shin splints, or meniscal conditions/surgeries.  He reported he used a cane constantly for ambulation, for balance and to reduce pressure on his legs and feet.  The examiner noted that x-rays did not reveal arthritis or evidence of patellar subluxation.  When asked to describe the functional impact of his knees on his daily life, the Veteran noted that he could not walk for long due to pain in his knees, leg and foot.

The Board finds that a rating in excess of 10 percent for right and left knee instability is not warranted.  The 2008 private evaluation noted that the Veteran's joints were stable.  The 2010 VA examiner noted that the knees were unstable, but then conversely noted that the ligaments tested for the examination were normal.  The most recent 2012 examination, additionally found that the Veteran's bilateral knee ligaments were stable upon testing.  The Veteran is currently in receipt of a 10 percent rating for each knee for instability.  Although the evidence of record does not show that the Veteran currently has instability of either knee, the Board will not reduce the rating that has been in effect.

Regarding a separate rating for loss of motion or arthritis, the Board notes that there bilateral knee arthritis was not diagnosed via x-ray.  The Veteran had a full range of motion of his knees in 2008.  His flexion of both knees was limited to 70 degrees during the 2010 examination; however, this is not a compensable loss of flexion under DC 5260  (a noncompensable rating is assigned for limitation of flexion to 60 degrees).  The Veteran has had full extension of his knees throughout the appeals process, as such a separate rating for limitation of extension is not warranted.

The Board notes that the Veteran has consistently complained to care providers of being unstable.  He generally associates his instability with his service-connected foot disorder and associated pain and lack of endurance.  Although the Board finds the Veteran's fear of instability regarding his "legs" to be credible, physical testing of his ligaments has not shown instability on examination.  

There is no evidence of diagnoses of dislocated semilunar cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259),  impairment of the tibia and fibula (DC 5262), and/or genu recurvatum (DC 5253).  As such, these codes are inapplicable.

The Board acknowledges the Veteran's argument (through continuation of his appeal of the ratings) that his k ne disabilities are more severe than their current 10 percent evaluations.  Although he provided no pertinent lay statements regarding his knee symptoms except during VA and private treatment, the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The most credible and probative evidence are, therefore, the medical records in the claims file.  There are limited records addressing the Veteran's knees, as the majority of his treatment is for his feet and psychiatric disorder.  The limited medical records indicate that the Veteran's knees do not warrant ratings in excess of 10 percent, as outlined above.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, even when considering the factors of Deluca.

As the evidence does not support a higher rating based on instability, and there is no objective evidence of limitation of flexion or extension to support additional separate ratings, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted.


Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate.  The lumbar spine and knee disability symptoms are contemplated by the schedular criteria and additional higher ratings are available.  The Board has noted when the Veteran's symptoms have shown improvement or fallen below his current ratings.  The Veteran's knee and spine disabilities were also considered under different rating criteria (multiple knee Diagnostic Codes, and IVDS rating based on incapacitating episodes), to further contemplate any subjective complaints and symptoms.  The Veteran was additionally afforded separate neurological evaluation, which showed no additional disability.  The record noted the stopped working in 2007 due to being fired for falling asleep on the job, and that the Veteran complained that his limitation regarding walking due to his knees, legs and feet affected his daily life.  The Board does not find that this constitutes marked interference or frequent hospitalization for the purposes of an extraschedular rating.  The Veteran's disabilities have not resulted in hospitalization, or even frequent treatment as there are very limited records for the knees and back in the claims file over the past seven years.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Aid and Attendance

VA law provides special monthly compensation to a Veteran who, as a result of his or her service-connected disabilities, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (Emphasis added, as this is the current claim on appeal).  

A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  The Veteran argues that he is significantly disabled so as to need the regular aid and attendance of another person.

Regulations provide that a person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b).  Here, the Veteran does not have significant loss of vision and is not currently in a nursing home.  He seeks to obtain special monthly compensation based on establishing a factual need for aid and attendance.

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  (Emphasis added).  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

An August 2012 report of general information noted that the Veteran submitted a claim for aid and attendance in July 2012 through the state veteran service organization in Castle Point, NY.  The claims file does not contain this claim.

VA records show that service connection is established for PTSD (100 percent), obstructive sleep apnea (50 percent), lumbosacral strain (20 percent), left knee strain (10 percent), right knee strain (10 percent), left foot disability (10 percent) and right foot disability (noncompensable).  He is rating 100 percent from November 14, 2007.  He is entitled to S-1 special monthly compensation under the housebound status, for having PTSD rated 100 percent and additional service-connected disabilities separately (combined, but excluding PTSD) ratable at 60 percent or more from November 14, 2007.

Treatment records show that he was still working as of May 7, 2008.  By July 25, 2008, he reported he was too stressed to work, and had consulted an attorney regarding his employment infractions.  He had also contacted the union, who would represent him if an action was filed.

In May 2008, the Veteran had just returned from visiting his elderly parents in Arizona.  He was still working, and although it was stressful, he was "coping well."  He was living with his brother at the time, but had been recently asked to move out.  Later in the month, he moved to a different apartment.  He was looking forward to his daughters visiting for the summer.

In June 2008, he underwent a polysomnography study which revealed mild sleep apnea with severe sleep disruption secondary to respiratory events, difficulty tolerated a CPAP mask, and PTSD disrupting sleep.  

In July 2008, the Veteran reported that his family would drive him to appointments.  He was not going out because he was afraid that he would become annoyed or irritated with people.  He had a hobbling gait when he was walking to the psychiatric session, secondary to foot pain.

An August 2008 record noted that the Veteran's chronic callus production on both feet limited his functional capacity in standing, climbing, walking for a full work day.

In September 2008, the Veteran stated that he no longer drove due to drowsiness from his sleep apnea.  

In December 2008, the Veteran underwent a private evaluation.  He had a normal gait and stance.  He was able to heel walk, but not toe walk.  He did not use assistive devices.  He did not need help changing for the examination or getting on and off the examination table.  He was able to rise from the chair without difficulty.

In May 2010, the Veteran was still not able to drive, and was brought to his appointment by his sister.  He just returned from a three month trip to Costa Rica.  He was living in an apartment by himself at the time. He reported he had a girlfriend in Costa Rica and had met other veterans living there.  He was happier in Costa Rica, "had less pain and developed a routine and a social support system that he did not have" in New York.  

In December 2011, a physician in San Jose provided a letter to the VA in support of the Veteran's claim.  He noted that the Veteran was under his care for PTSD, malunion of the ankles (not service connected), bilateral knee problems, and sleep apnea.  He noted that "due to these conditions" the Veteran needed help for ambulation and some basic life activities.  He was "accompanied by a nonprofessional caregiver for his well-being and safety.

In November 2012, the Veteran was afforded a VA Aid and Attendance examination.  The Veteran was not bedridden or hospitalized.  He was able to travel beyond his domicile with the help of a family member driving him.  He reported that his is mostly at home, independent with his activities of daily living with minimal assistance.  He reported needing assistance to get in and out of the bath tub, and to having someone cook his meals.  He goes out for shopping twice a week, but with assistance.  He walked mostly around the house many times in a day, but he had pain in his legs if he walked more than 300 feet.  He was able to toilet himself.  He used special prosthetic shoes for his feet disabilities.  

Regarding his ability to protect himself from daily hazards, he denied ever being dizzy.  He had mild (occasional) memory loss.  The examiner noted that there were no other body parts or system impairments that affected his ability to protect himself from the daily environment, and that he was able to perform all self-care functions.  He was able to walk without the assistance of another person, but he needed one cane for ambulation.  He was unrestricted in his ability to leave his home.  He had limitation of function of the left lower extremity.  He stated he could not lift anything while on his leg but could lift while sitting.  He reported losing his balance while walking.  The examiner found that the Veteran's mental competency was normal (able to prudently handle payments, knew his monthly bills, personally handled his bills and money and capable of managing his financial affairs.

In March 2012, a private physician noted that the Veteran had severe PTSD with constant poor sleep.  His flashbacks were frequently manifested as he was sensitive and reactive to external triggering events, such as planes flying at a certain distance.  His flashbacks translated into anxiety with somatization.  The physician noted that the Veteran was "very vulnerable to psychosomatic disturbances and has multiple sensory and motor disturbances.  With frequency, he has to consult for sleep apnea, foot and joint ailment with severe chronic pain."  The physician noted his belief that the Veteran's PTSD was a factor in his sleep apnea and chronic arthritic-related problems, as he felt they may be somewhat somatic.  

In June 2012, a VA physician provided a VA Form 21-2680 examination for housebound status or permanent need for regular aid and attendance.  The physician noted the Veteran had a limping gait.  He was able to feed himself, but he could not prepare his own meals because he "forgets easily and falls asleep/drowsy due to sleep apnea.  He needed assistance stepping into the tub but was able to wash and dress himself.  He was not legally blind, he did not require nursing home care, and he did not require medication management.  He had the ability to manage his own financial affairs.  He used a cane and had a limping gait.  He would use a wheelchair for any long distances.  His knee, leg and foot pain made walking or standing for prolonged periods of time painful.  He had forgetfulness and depression secondary to his PTSD, and he does not like to be alone.  He had daytime drowsiness due to sleep apnea.  He was able to leave his home as needed.

The Veteran submitted a March 2013 contract for care giving between the Veteran and a woman in San Jose.  The contract noted that the caregiver would ensure that the Veteran took his medications as prescribed, eat at the appropriate times, clean and provide "sanitary care," and provide access to medical examinations.  The caregiver was noted to live with the Veteran.  

In November 2013, private physician O.C.A. provided a VA Form 21-2680 examination for housebound status or permanent need for regular aid and attendance.  He noted that the Veteran was able to feed himself, but not to prepare his own meals.  He needed assistance getting in and out of the shower.  He was not legally blind or requiring nursing home care.  He did require medication management.  But he was able to manage his own financial affairs.  He was noted to have weakened upper strength secondary to decreased mobility and inability to exercise (he is not service-connected for an upper extremity disability).  He had lower extremity restrictions due to his feet.  He used a cane to walk, and was only able to walk one block.

In February 2014, private physician H.V. provided a VA Form 21-2680 examination for housebound status or permanent need for regular aid and attendance.  He noted the Veteran was able to feed himself, but unable to prepare his own meals due to drowsiness, difficulty moving around, and forgetfulness.  He needed help getting in and out of the shower, drying and clothing himself.  He was not blind or in a nursing home.  He needed medication management and was unable to manage his financial affairs due to daytime drowsiness, fatigue and forgetfulness.  The physician noted the Veteran was prone to falls with fatigue and muscle pain after walking.  He had bilateral knee, foot pain with diminished muscle strength, and chronic lower leg incoordination.  He had poor balance which merited assistance with walking.  He was noted to be able to leave the home as needed if he was accompanied by someone to assist him.

Also in February 2014, private physician E. M-S. provided a VA Form 21-2680.  He noted that the Veteran was able to feed himself, but unable to prepare his meals due to an inability to concentrate, fatigue and drowsiness.  He needed assistance getting in and out of the shower.  He needed supervision to take his medication on time and the right dosage.  He was able to manage his finances, but the examiner noted a lack of concentration due to medication side effects, and an impairment of judgment.  He was noted to be walking with a cane and to have severe back pain.  He also had knee, leg and foot pain with reduced muscle strength.  He had poor gait, limited movement, impaired ability to walk, poor mental function, anxiety, insomnia and depressive features that affected his ability to perform self-care.  He was able to leave his home as needed with the provision of assistance.

Based upon the evidence of record, the Board finds the Veteran, as a result of his service-connected disabilities, is not shown to have suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, he is not blind in both eyes, with 5/200 visual acuity or less, and he is not permanently bedridden.

Resolving reasonable doubt in the Veteran's favor, he is shown to have such significant disabilities as to be in need of regular aid and attendance.  The evidence of record includes positive and negative medical evidence of the need for aid and attendance.  The November 2012 VA examination for Aid and Attendance, which does not indicate that the Veteran was in need of regular aid and attendance because he was noted to be able to care for his activities of daily living with minimal assistance, although he needed someone to drive him to appointments or the store, and to help him to get in and out of the shower.  He was able to walk around his home unassisted and to walk with a cane otherwise.  He had no limitation of his upper extremities.  He could perform all self-care functions and could protect himself from daily hazards.  He was also noted to be mentally competent.  Additional testing showed that his spine and knees had full ranges of motion without pain.

However, the June 2012, November 2013, and two February 2014 VA Form 21-2680 examination forms provided evidence that was unable to ambulate, cook food, get in and out of the shower, or take his prescription medications without the assistance on a regular basis of another person.  The first indication that the Veteran needed assistance from a caregiver for his well-being and safety was in the December 13, 2011 private medical record from Dr. H.V., which noted the Veteran needed help with ambulation and some basic life activities.  Although there are certainly some discrepancies in the severity of the Veteran's disabilities within the record, the Board notes that the evidence related to the Veteran's need for aid and attendance is in relative equipoise, and therefore, entitlement to special monthly compensation for aid and attendance is granted as of December 13, 2011.

The Board notes that prior to December 13, 2011, the evidence of record did not include medical evidence of the Veteran's service-connected disabilities rendering him unable to dress or undress himself, keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic; the inability to feed himself through loss of coordination of upper extremities or extreme weakness' the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).  Indeed, in as late as May 2010, the Veteran was able to travel to Costa Rica by himself, to stay for three months, and to set up housing and a social support system there.

Lastly, 38 C.F.R. § 3.352(b) provides that the basic criteria for the higher level aid and attendance allowance if all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in paragraph (a); and (iii) the Veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care, the Veteran would require hospitalization, nursing home care, or other residential institutional care.  The need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).

Here, the Veteran is not in receipt of special monthly compensation at the maximum rate under 38 U.S.C.A. § 1114(o) or (p), and the medical evidence does not show that he needs a higher level of care such that without it he would require hospitalization, nursing home care, or other residential institutional care.  The Veteran's caregiver is not noted to be a person licensed to provide medical services, nor does she appear to be under the regular supervision of a licensed health-care professional.  Their contract noted that she would take classes to learn any medical training needed to help the Veteran, but not that she had any medical training initially.  Also the December 2011 physician noted that the Veteran's caregiver was not a medical professional.  The Veteran's disabilities are not shown to be so severe that he would require hospitalization or residential institutional care.  Although the Veteran is rated as 100 percent disabled due to PTSD, he has not been hospitalized for this disorder.  There are discrepancies in the record regarding his level of  pain due to his musculoskeletal disorders, and his left foot is only rated as 10 percent disabling (his right foot is noncompensably rated).  As such, the Board finds that a higher aid and attendance allowance is not warranted. 


ORDER

Entitlement to service connection for sexual dysfunction is denied.

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain is denied.

Entitlement to an initial rating in excess of 10 percent for right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for left knee disability is denied.

Entitlement to special monthly compensation based on the need for aid and attendance by another person is granted, effective December 13, 2011.


REMAND

On the Veteran's November 2007 formal claim, he requested entitlement to service connection for "bilateral foot."  In the "Remarks" section, the Veteran stated that during boot camp he wore new heavy boots, and carried heavy loads, while running on concrete.  He felt this was the direct cause of his "feet being damaged for good."  

The Board notes that in a January 2010 rating decision, the Veteran was granted service connection for left foot pain due to the fracture of the fifth toe, with tylomas, and service connection for right foot tylomas.   These issues are not currently before the Board.

It appears the RO developed a claim of entitlement to service connection for onychomycosis based on the Veteran's VA treatment records. 

VA treatment records, including the earliest record in the claims file from August 2007, note the Veteran's complaints of painful feet.  He reported painful callouses on the bottom of both of his feet from in-service fractures.  There were areas of hyperkeratotic lesions.  He also complained of pain in the dorsal aspect of both feet due to his antalgic gait patter from the chronic hyperkeratotic submet 5 lesions.  On physical examination he had thickened discolored left hallux nail.  He had elongated hyperkeratotic lesions, plantar scaling, and interspace scaling.  He was diagnosed with onychomycosis and tylomas.  His tylomas were noted to be consistent with his in-service traumas.  He was prescribed medication for his "chronic fungus."

Ongoing podiatry VA records contain similar, if not identical, findings from August 2007 onward.  The Veteran continued to receive debridement of his tylomas, and continued to be diagnosed with onychomycosis.

In November 2012, the Veteran was afforded a VA skin diseases examination in conjunction with this claim.  When asked regarding the history of his foot fungus, the Veteran stated that he has had a foot fungal infection that was treated "on and off since 2007 when he was evaluated by a podiatrist."  His onychomycosis was treated with near constraint application of ammonium lactate 12 % lotion.  The examiner found that there was no evidence of onychomycosis during the Veteran's active service.  The examiner reviewed the medical record and noted that the Veteran was noted to have onychomycosis in June 1998 (not a period of active service), but there were no findings of onychomycosis in his subsequent periods of active service.  The examiner opined that the Veteran's onychomycosis was less likely than not due to his service-connected foot disability as his left foot fracture occurred in 1978.

Although the VA examination addressed whether the Veteran developed bilateral onychomycosis secondary to his bilateral feet disability, it did not provide a nexus opinion regarding direct service connection.  Additionally, the rationale provided for the negative secondary nexus opinion was not adequate.  On remand, the claims file should be returned to the November 2012 examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2012 VA examiner, if available, for an addendum opinion.  The examiner should review the record (claims file and virtual record) and provide the following opinions:

a.  Is it at least as likely as not (a 50/50 probability or greater) the Veteran developed onychomycosis as a result of his active service?

b.  Is it at least as likely as not (a 50/50 probability or greater) the Veteran developed onychomycosis as a result of his service-connected disabilities?

The examiner must provide a full explanation/rationale for each opinion expressed.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record, to include all evidence added since the last SSOC.  If any benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the appellant and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


